       Case 8:18-cv-03821-TDC Document 439 Filed 02/17/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND



HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR,
UNITED BLACK POLICE OFFICERS
ASSOCIATION,
MICHAEL ANIS,
MICHAEL BROWN,
THOMAS BOONE,
PAUL MACK,
JOSEPH PEREZ,
TASHA OATIS,
CLARENCE RUCKER,
CHRIS SMITH,
RICHARD TORRES,
SONYA L.ZOLLICOFFER,
PATRICK MCCLAM,
                                                      Civil Action No. TDC-18-3821
SHARON CHAMBERS and
ADRIAN CRUDUP,

       Plaintiffs,

       V.



PRINCE GEORGE'S COUNTY,
HENRY P. STAWINSKI,III, individually,
MARK A. MAGAW,individually,
CHRISTOPHER MURTHA,individually, and
MAJOR KATHLEEN MILLS,individually.

       Defendants.




                                         ORDER


      Having reviewed the parties' separate status reports on a proposed briefing schedule and

page limits for Defendants' proposed Motion for Summary Judgment and Plaintiffs' proposed

Cross Motion for Summary Judgment, it is hereby ORDERED that:

       1. Defendants' Motion for Summary Judgment shall be filed 14 days after the close of

            discovery.
       Case 8:18-cv-03821-TDC Document 439 Filed 02/17/21 Page 2 of 2


      2. After the filing of Defendants' Motion, Plaintiffs shall file their Cross Motion for

          Summaiy Judgment and Opposition to Defendants' Motion within 30 days.

      3. After the filing of Plaintiffs' brief, Defendants shall file their Opposition to the Cross

          Motion and reply brief on Defendants' Motion within 30 days.

      4. After the filing of Defendants' brief, Plaintiffs shall file their reply brief on Plaintiffs'

          Cross Motion within 15 days.

      5. Plaintiffs and Defendants shall each be limited to a combined total of 100 pages for

          their two briefs on the Motions.



Date: February     2021
                                                     THEODORE D. CHUAl
                                                     United States District
